Title: To George Washington from Harriot Washington, 16 November 1793
From: Washington, Harriot
To: Washington, George


          
            Fredericksburg [Va.] November the 16, 1793
          
          I receiv’d My Honor’d Uncle’s letter, of the 25 of September  and am now seated, to return him a thousand thanks, for the money he was so obleiging as to send me. Aunt Lewis informed me, that
            you mentioned in your last letter to her, if the fever
            in Philadelphia did not abate, that Aunt Washington would spend the winter at Mt Vernon,
            and if she did, you would send for me. I shall be very much pleased if you do, for I am
            very anxious to se yourself and Aunt Washington. About a week ago Cousin Carter was so
            unfortunate, as to lose her youngest child. she is soon
            a going to Culpepper, and as she is very lonesome, she has perswaded me to go with her,
            but Aunt Lewis desire’d me to let you no, if you could contrive her word, about a
            forghtnight or three week, before I go to Mt Vernon, she will pay a visit to Cousin
            Carter and I should return with her. I acquainted Brother Lawrence with your request.
            Aunt Lewis and Cousin Carter join me in love to you and Aunt Washington. I am Honor’d
            Uncle Your affectionate Neice
          
            Harriot Washington
          
        